Taet, J.,
concurring. I concur in paragraph one of the syllabus and in the judgment. In addition to the reasons advanced in the majority opinion, I believe that the judgment is supported by what is said in the opinion in Arbogast v. Arbogast, post, 459 at 461, and by Section 3105.18, Revised Code, which reads:
“The Court of Common Pleas may allow alimony as it deems reasonable to either party, having due regard to property which came to either by their marriage, the earning capacity of either and the value of real and personal estate of either, at the time of the decree.
“Such alimony may be allowed in real or personal property, or both, or by decreeing a sum of money, payable either in gross or by installments, as the court deems equitable.”